Case 8:21-mj-00699-GLS Document 2 Filed 04/15/21 Pagp/deatsiao 2021R00114
AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture

 

 

 

 

oe ____ FILED ENTERED
UNITED STATES DISTRICT COURT — RECEIVED
for the R 071
District of Maryland APR 19 uM
LERKU: “\)8. DISTRICT COURT
In the Matter of the Seizure of ) os CU TRICT OF MARYLAND Lx
(Briefly describe the property to be seized) )
A 2018 Tesla Model 3, Vehicle Identification Number ) Case No. GLS-21-0699

5YJ3E1EBXJF 1062229 )
/ )

APPLICATION FOR A WARRANT
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property in the District of

Maryland is subject to forfeiture to the United States of America under 18 US.C.§
981(a)(1)(c) (describe the property).
Property is subject to forfeiture under 18 U.S.C. §§ 981(a)(1)(c), 982(a)(2)(A), 984, and 28 U.S.C. § 2461(c).

 

A 2018 Tesla Model 3, Vehicle Identification Number 5YJ3E1EBXJF1062229. See Attachment A-4.

The application is based on these facts:

See Affidavit

@ Continued on the attached sheet.

Wlatthew- Kemeinachnentern 925/21

Applicant’s signature

Matthew Riemenschneider, Special Agent, FBI
Printed name and title

Sworn to before me over the telephone
and signed by me pursuant to Fed. R.

Crim. P. 4.1 and 41(d)(3).
Gan t-<

Date: March 29, 2021

 

Judge's signature

City and state: Greenbelt, MD Honorable Gina L. Simms, U.S. Magistrate Judge

Printed name and title

 
